DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 01/08/2021 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/08/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (U.S. Patent Application Publication 2014/0050953).
Regarding claim 1, Yoon teaches a cartridge (i.e., frame member) (180) (paragraph [0002], [0028]) (see figure 14) comprising: 
a body having a first surface (i.e., a first side) (600) and a second surface (i.e., second side) (605) opposite the first surface (paragraph [0002], [0043]) (see figure 14), the first surface being configured to seat at least a portion of a first battery cell (120) (i.e., the first side of the frame is disposed against the first battery cell) (paragraph [0002], [0028]); and
a first supporting pattern (i.e., third peripheral wall) (630) (paragraph [0002], [0040]) (see figure 14) disposed in a first area along an edge of the first surface of the body (as shown in figure 14) and corresponding to a gas pocket (i.e., outlet) (830) of the first battery cell (i.e. outlet 830 is configured to route any gases from the battery cell) (paragraph [0043]).

    PNG
    media_image1.png
    611
    676
    media_image1.png
    Greyscale

Regarding claim 2, Yoon teaches the first supporting pattern includes a plurality of first supporting ribs, each first supporting rib having a wall shape that protrudes from the first surface of the body (as shown in figure 14).
Regarding claim 3, Yoon teaches the second surface is configured to seat at least a portion of a second battery cell (122) (as shown in figure 4), and 
wherein the cartridge further comprises a second supporting pattern formed in a second area along an edge of the second surface of the body and corresponding to a gas pocket (i.e., outlet) (832) of the second battery cell (i.e., battery 122 is disposed between the frame member 180) (paragraph [0032], [0043]) (see figure 14 below).

    PNG
    media_image2.png
    699
    706
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    611
    676
    media_image3.png
    Greyscale

	Regarding claim 4, Yoon teaches the second supporting pattern includes a plurality of second supporting ribs, each second supporting rib having a wall shape that protrudes from the second surface of the body (as shown in figure 14 above). 
	Regarding claim 6, Yoon teaches the outlets (830, 832) are configured to route any gases from the battery cells (120, 122) past the associated electrical terminals to outside of the cartridge (180) of the battery cells (120, 122) output gases therefrom. As such, it is clear that a gas room is formed in the first area by the plurality of first supporting ribs, and each gas room is configured to store gas leaking out of the gas pocket of the first battery cell. 
	Regarding claim 8, Yoon teaches the body includes at least one gas balancing passage (i.e., apertures) (710), and each gas balancing passage runs in a thickness-wise direction of the body from a point in the first area where the first supporting pattern is disposed (as shown in figure 14 below).

    PNG
    media_image4.png
    611
    676
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (U.S. Patent Application Publication 2014/0050953) as applied to claim 1 and 2 above, and further in view of Kritzer (U.S. Patent Application Publication 2011/0003185).
Regarding claim 5, Yoon teaches the cartridge as described above in claim 1 and 2.
Yoon does not explicitly articulate an adhesive layer coated on the first supporting ribs of the first supporting pattern and configured to adhere at least a portion of the gas pocket of the first battery cell to the first supporting ribs of the first supporting pattern. However, Yoon 
Kritzer, also directed to a cartridge (i.e., sealing frame) (paragraph [0101]), teaches a cartridge configure to seat at least a portion of a battery cell (i.e., battery) (i.e., sealing frame for utilization in a battery) (paragraph [0002]). Further, Kritzer teaches two cartridges can be seal or glued to one another by an adhesive where a quick and process-secure build-up of the stack is thereby possible (paragraph [0056]). In addition, a sealing surface is formed to compensate for a slight volume change of the cell (paragraph [0019]).
In light of the disclosure of Kritzer where a seal is formed in the cartridge, as taught by Yoon, with an adhesive (Kritzer – [0056]), it would therefore been obvious to one of ordinary skill in the art to use an adhesive in the supporting pattern of Yoon thereby adhering a portion of the gas pocket of the first battery cell in order to have a quick and process-secure build-up of the stack as well as a sealing surface formed to compensate for a slight volume change of the cells.      
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (U.S. Patent Application Publication 2014/0050953) as applied to claim 1 above, and further in view of Chung et al. (U.S. Patent Application Publication 2015/0086817).
Regarding claim 7, Yoon teaches the cartridge as described above in claim 1.
Yoon does not teach the particulars of a needle with a tip facing from the first surface toward the first battery cell in an area where the first supporting pattern is disposed.
Chung, directed to a battery pack (abstract), teaches a cartridge (i.e., case) (10) where a plurality of battery cells (20) seat (i.e., holding a plurality of battery cells) (paragraph [0029]). 
In light of the disclosure of Chung where gas is discharged from the battery cell, as taught by Yoon, with a needle (Chung – [0043]), it would therefore been obvious to one of ordinary skill in the art to use a needle with a tip facing from the first surface toward the first battery cell in an area where the first supporting pattern is disposed in order to allow the gas from the battery cell to be discharged if the battery cell expands.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723